Case 2:21-bk-12663-ER     Doc 47 Filed 05/19/21 Entered 05/19/21 19:26:49        Desc
                           Main Document    Page 1 of 4


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC. and
      Attorney for Debtor and Debtor-in-Possession
  7   HOPLITE ENTERTAINMENT, INC.
  8
  9                         UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                 LOS ANGELES DIVISION
 12
 13   In re                                     )    No. 2:21-bk-12663 ER
                                                )
 14                                             )    Chapter 11
      HOPLITE, INC.,                            )
 15                                             )    No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )            Chapter 11
      In re                                     )
 17                                             )    DEBTORS’ OBJECTION TO THE
      HOPLITE ENTERTAINMENT, INC.               )    DECLARATION OF DAVID
 18                                             )    O’CONNOR SUBMITTED IN
                          Debtor                )    SUPPORT OF MOTION TO
 19   _________________________________ )            CONVERT OR APPOINT CHAPTER
                                                )    11 TRUSTEE
 20   G     Affects Both Debtors.               )
                                                )
 21   G     Affects Hoplite, Inc.               )    DATE:        June 2, 2021
                                                )    TIME:        10:00 am
 22   }     Affects Hoplite Entertainment, Inc. )    CTRM:        1568
                                                )
 23   _________________________________ )
 24
 25           TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
 26   JUDGE:
 27
 28
                            OBJECTION TO DECLARATION OF DAVID O’CONNOR
Case 2:21-bk-12663-ER        Doc 47 Filed 05/19/21 Entered 05/19/21 19:26:49             Desc
                              Main Document    Page 2 of 4


  1          Debtor-in-Possession HOPLITE ENTERTAINMENT, INC. objects to the
  2   Declaration of David O’Connor submitted in support of XXIII Capital Limited’s Motion for
  3   an Order Converting the Case to Chapter 7 or Appointing a Chapter 11 Trustee as not
  4   properly attested.
  5          The declaration does not comply with the requirements of 28 USC §1746(2) in
  6   that it neither states that it is executed under penalty of perjury under the laws of the
  7   United States nor shows that if was executed in the United States. Instead, it m erely
  8   says that it executed under penalty of perjury in London, United Kingdom. This does
  9   not satisfy the requirements of 28 USC §1746 which provides:
 10          “Wherever, under any law of the United States or under any rule, regulation,
 11          order, or requirement made pursuant to law, any matter is required or permitted
 12          to be supported, evidenced, established, or proved by the sworn declaration,
 13          verification, certificate, statement, oath, or affidavit, in writing of the person
 14          making the same (other than a deposition, or an oath of office, or an oath
 15          required to be taken before a specified official other than a notary public), such
 16          matter may, with like force and effect, be supported, evidenced, established, or
 17          proved by the unsworn declaration, certificate, verification, or statement, in
 18          writing of such person which is subscribed by him, as true under penalty of
 19          perjury, and dated, in substantially the following form:
 20          (1) If executed without the United States: “I declare (or certify, verify, or state)
 21          under penalty of perjury under the laws of the United States of America that the
 22          foregoing is true and correct. Executed on (date).
 23          (Signature)”.
 24          (2) If executed within the United States, its territories, possessions, or
 25          commonwealths: “I declare (or certify, verify, or state) under penalty of perjury
 26          that the foregoing is true and correct. Executed on (date).
 27          (Signature)”.
 28
                              OBJECTION TO DECLARATION OF DAVID O’CONNOR
                                                   -2-
Case 2:21-bk-12663-ER     Doc 47 Filed 05/19/21 Entered 05/19/21 19:26:49            Desc
                           Main Document    Page 3 of 4


  1         Since it does neither, it must be disregarded in its entirety and all matters which it
  2   seeks to incorporate found to be inadmissible in evidence.
  3
  4   Dated: May 19, 2021
  5
                                               /s/ Richard T. Baum
  6                                            _______________________________
                                               RICHARD T. BAUM, Attorney for Debtor-in-
  7                                            Possession HOPLITE ENTERTAINMENT, INC
                                               and Proposed Attorney for Debtor-in-
  8                                            Possession HOPLITE, INC.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                            OBJECTION TO DECLARATION OF DAVID O’CONNOR
                                                 -3-
Case 2:21-bk-12663-ER              Doc 47 Filed 05/19/21 Entered 05/19/21 19:26:49                                Desc
                                    Main Document    Page 4 of 4


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as DEBTORS' OBJECTION TO THE DECLARATION
  4   OF DAVID O'CONNOR SUBMITTED IN SUPPORT OF MOTION TO CONVERT OR APPOINT CHAPTER 11
      TRUSTEE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
  5   2(d); and (b) in the manner indicated below:

  6   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
      controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
  7   via NEF and hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
  8   transmission at the email address(es) indicated below:
      Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
  9   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 10   Luke N Eaton eatonl@pepperlaw.com Philip A Gasteier pag@lnbrb.com David M. Guess guessd@gtlaw.com
      Eve H Karasik ehk@lnbyb.com Kevin P Montee kmontee@monteefirm.com
 11   Kelly L Morrison kelly.l.morrison@usdoj.gov
      Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
 12   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
      United States Trustee ustpregion16.la.ecf@usdoj.gov Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 13
      This list is inclusive of all parties listed on CM/ECF docket for both Hoplite Entertainment, Inc. and Hoplite, Inc.
 14      Q Service information continued on attached page

 15   II. SERVED BY U.S. MAIL):
      On May 19, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
 16   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
      first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 17   will be completed no later than 24 hours after the document is filed.
      Ari Newman                                    TROUTMAN PEPPER                              TROUTMAN PEPPER
 18   GREENBERG TRAURIG                             Attn: Harris B. Winsberg                     Attn: Luke N. Eaton
      333 S.E. 2nd Avenue                           600 Peachtree Street NE                      350 S. Grand Avenue
 19   Ste 4400                                      Suite 3000                                   Suite 3400
      Miami, FL 33131                               Atlanta, GA 30308                            Los Angeles, CA 90071
 20
 21                  G Service information continued on attached page
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 22   (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 19, 2021
      I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
 23   service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on the judge will be completed no later than 24 hours after the document is filed.
 24
      G Service information continued on attached page
 25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
 26    May 19, 2021               RICHARD T. BAUM                       /s/ Richard T. Baum
       Date                           Typ e Name                        Signature
 27
 28
                                     OBJECTION TO DECLARATION OF DAVID O’CONNOR
                                                                  -4-
